Citation Nr: 9901052	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-43 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for vasomotor 
rhinitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty years of active military service 
when he retired in February 1966.  


REMAND

In a statement dated in July 1998, the veterans 
representative reported that the veteran contended that extra 
schedular consideration was warranted for his service-
connected hearing loss.  Later that month, the RO issued a 
supplemental statement of the case in which this claim was 
denied.  The Board of Veterans Appeals (Board) notes that 
the veteran was awarded vocational rehabilitation subsistence 
allowance in 1992 and that at his January 1995 hearing, the 
veteran testified that he was then under a program of VA 
vocational rehabilitation.  In order to properly evaluate the 
veterans claim for an increased rating on an extra schedular 
basis, the veterans vocational rehabilitation claims folder 
should be associated with the records assembled for appellate 
review.

Additionally, the Board notes that while the veteran had two 
Department of Veterans Affairs (VA) comprehensive 
audiological evaluations performed during the course of his 
appeal, which revealed hearing loss warranting no more than a 
10 percent disability evaluation, a VA audiogram performed in 
December 1996, after the most recent VA audiogram performed 
for compensation purposes, revealed a possible worsening in 
the veterans hearing loss.

The Board further observes that in an April 1997 treatment 
record, the veteran was noted to have had epistaxis from the 
right nostril as well as a hypertrophic turbinate. 

The veteran was last accorded an examination for disability 
evaluation purposes in March 1995.  In accordance with 
38 C.F.R. § 3.327, reexaminations will be requested whenever 
the VA determines there is a need to verify the current 
severity of a disability.  VA is obliged to afford veterans 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for hearing loss or a 
vasomotor rhinitis disorder since March 
1995.  After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder legible copies of the 
veterans complete treatment records from 
those facilities identified by the 
veteran which have not already been 
secured.  Regardless of the veterans 
response, the RO should obtain all 
outstanding VA records of treatment.

2.  The RO should also request the 
veteran to provide information as to how 
his service-connected hearing loss 
interferes with his employment and 
earning capacity.

3.  The RO should obtain the veterans VA 
Vocational Rehabilitation and counseling 
folders and associate these documents 
with the claims file.

4.  The veteran should be scheduled for 
examinations by appropriate specialists 
to determine the severity of his service-
connected vasomotor rhinitis and hearing 
loss.  All appropriate tests and studies 
must be performed and all findings must 
be reported in detail.  The examiner is 
specifically requested to comment on the 
presence or absence of the following:  
moderate crusting and ozena, atrophic 
changes; massive crusting and marked 
ozena, with anosmia; and polyps.  The 
claims folder must be made available for 
review prior to the examinations.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in full.  In particular, the RO 
should review the requested examination 
reports to ensure that they are in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

6.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the RO should 
readjudicate the issues of entitlement to 
increased evaluations for bilateral 
hearing loss and vasomotor rhinitis.  
With regard to the claim for an increased 
evaluation for vasomotor rhinitis, the RO 
should review both the old and new 
criteria.  The RO review should also 
include consideration of the provisions 
of 38 C.F.R. §§ 3.321(b)(1).

If any of the benefits sought on appeal remains denied, the 
veteran and his representative should be furnished a 
supplemental statement of the case with regard to the 
additional development and the reasons for the decision 
rendered.  They should be afforded the requisite opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration, if in order.  No action 
is required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
